                                                                  1

                                                                  2

                                                                  3
                                                                                                        UNITED STATES DISTRICT COURT
                                                                  4
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6                                                      4:21-mc-80087-YGR (SK)
                                                                      IN RE: SUBPOENA TO STEVEN EARLY                    (related to Case No.: 18-cv-3771- YGR)
                                                                  7
                                                                                                                         ORDER RE: MOTION FOR RELIEF FROM
                                                                  8                                                      NONDISPOSITIVE PRETRIAL ORDER OF
                                                                  9                                                      MAGISTRATE JUDGE; STAYING
                                                                                                                         MISCELLANEOUS ACTION
                                                                 10

                                                                 11

                                                                 12          Movant Steven G. Early was served with a subpoena by plaintiffs in the related action, 18-
                               Northern District of California
United States District Court




                                                                 13   cv-3771-YGR, In re PFA Insurance Marketing Litigation. The PFA plaintiffs then filed a motion to
                                                                 14   compel Mr. Early’s compliance with the subpoena. After significant briefing and a hearing,
                                                                 15   Magistrate Judge Sally Kim issued an order on the motion to compel on June 8, 2021. (Dkt. No. 29,
                                                                 16   [“the Order”].) The Order required Mr. Early to produce a privilege log so that the court could rule
                                                                 17   on his assertions of attorney-client privilege.
                                                                 18          Mr. Early filed a notice of appeal to the Ninth Circuit Court of Appeal on June 25, 2021.
                                                                 19   (Dkt. No. 30.) Subsequently, on July 2, 2021, Mr. Early filed with this Court a Motion for Relief
                                                                 20   From Nondispositive Pretrial Order. (Dkt. No. 32.)1
                                                                 21          Mr. Early argues that his appeal to the Ninth Circuit was proper under the long-standing
                                                                 22   rule, set forth in Perlman v. United States, 247 U.S. 7 (1918), that “a discovery order directed at a
                                                                 23   disinterested third party is treated as an immediately appealable final order.” See Church of
                                                                 24   Scientology of Cal. v. U.S., 506 U.S. 9, 18 (1992); see also In re Optical Disk Drive Antitrust Litig.,
                                                                 25   801 F.3d 1072, 1076 (9th Cir. 2015) (the Perlman rule provides a right of immediate appeal by an
                                                                 26

                                                                 27
                                                                             1
                                                                 28             The Court notes that, consistent with Rule 72(a) of the Federal Rules of Civil Procedure
                                                                      and Civil Local Rule 72-2, such a motion was required to be filed within 14 days of being served
                                                                      with a copy of the magistrate’s order.
                                                                  1   aggrieved party because subpoenaed third party cannot be expected to act in contempt in order to
                                                                  2   create a final appealable order).
                                                                  3          The Court understands the Perlman exception to apply only to appeals by an aggrieved
                                                                  4   party to the action who would be affected by the third-party subpoena, not the third party himself.
                                                                  5   Cf. Perry v. Schwarzenegger, 602 F.3d 976, 979 (9th Cir. 2010) (nonparties could obtain review of
                                                                  6   discovery order only by disobeying and appealing any consequent order of contempt). Here,
                                                                  7   however, an aggrieved party to the underlying action – Premier Financial Alliance Inc.—
                                                                  8   subsequently filed its own separate notice of appeal of the Order on July 6, 2021. (Dkt. No. 33.)
                                                                  9          Consequently, the Court finds that it is without jurisdiction to rule on the pending Motion
                                                                 10   for Relief from Nondispositive Pretrial Order of Magistrate Judge due to the pending appeal. The
                                                                 11   instant action, 21-mc-80087, concerning the subpoena is STAYED.2 Mr. Early and Premier
                                                                 12   Financial Alliance Inc. shall file a notice on the docket herein within four (4) days of receipt of any
                                                                 13   mandate on the appeal indicating how they wish to proceed.
                               Northern District of California
United States District Court




                                                                 14          IT IS SO ORDERED.

                                                                 15   Dated: July 8, 2021
                                                                                                                        _______________________________________
                                                                 16                                                             YVONNE GONZALEZ ROGERS
                                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                             2
                                                                              For purposes of clarity, the stay does not affect the related In re: PFA Insurance
                                                                      Marketing Litigation action.
                                                                                                                         2
